DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 20 July 2021.
2.  Claims 1-17 are pending in the application.
3.  Claims 1-17 have been allowed.
Terminal Disclaimer
4.  The terminal disclaimer filed on 20 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/463351 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.  Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instant application is Koifman et al US 2012/0151222 A1 (hereinafter Koifman).  Koifman is directed to encrypting a plaintext logical data object for storage in a storage device operable with at least one storage protocol, creating, reading, writing, optimization and restoring thereof [abstract].  However, the prior art does not disclose, teach or fairly suggest the limitations of “the iterative encryption comprises: acquiring any values of the plaintext set M, the ciphertext set C and the key set P as initial values and pointers corresponding to the initial values, performing two iterative encryptions on the plaintext set M through the pointers, the reference string and the algorithm set A to obtain a ciphertext set C, wherein the 
	Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Kumar et al US 2017/0288855 A1 directed to a computing device, and more specifically, power side-channel attack resistant advanced encryption standard (AES) accelerator processor for performing cryptography in processors with tolerance to power side-channel attacks [0001].
B.  Murray US 2017/0048059 A1 directed to a format-preserving cipher including encryption and decryption schemes supporting non-linear access to input data by allowing the selection of portions of data from a potentially larger dataset to be encrypted [abstract].
C.  Fascenda et al US 2016/0241387 A1 directed to technology that manipulates both the plaintext and ciphertext before and after encryption respectively and prior to dissemination to recipients [abstract].
D.  Golic US 2012/0128153 A1 directed to cryptography and particularly encryption algorithms able of preserving the format and syntax specifications of digital data to be protected [0001].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492